Citation Nr: 1615434	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel




INTRODUCTION

The Veteran had active service from April 1968 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in July 2011, at which time it was remanded for additional development.  

The Board then denied the claims in a decision in April 2014.  Following a timely appeal of that decision to the United States Court of Appeals for Veterans Claims, an October 2015 Memorandum Decision vacated the Board decision and remanded the case for further development and readjudication.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

MS has been related to active service by competent medical evidence.


CONCLUSION OF LAW

MS was incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence that is to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a chronic disability during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within a specified timeframe following discharge from service, which is seven years for MS.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  For Veterans with documented exposure to herbicides, certain diseases associated with such exposure will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  If the criteria for presumptive service connection are not met, a Veteran may still establish entitlement to service connection based on herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran claims entitlement to service connection for MS as a chronic condition under 38 C.F.R. § 3.309, as secondary to herbicide exposure, and as related to a bout of infectious mononucleosis (IM) infection he had in service. 

Certain enumerated diseases are subject to presumptive service connection if manifested to a compensable degree within the applicable time limit.  38 C.F.R. § 3.309 (2015). MS is one of the enumerated diseases, and the time limit for compensable manifestation is within seven years from service separation.  38 C.F.R. § 3.307(a)(3) (2015).  The Veteran was separated from service in April 1975 and diagnosed with MS in June 1995, approximately 20 years later.  The Board acknowledges the Veteran's argument that medical literature suggests that the time limit imposed by 38 C.F.R. § 3.307(a)(3) is too restrictive.  However, the Board is without authority to waive regulatory requirements on an equitable basis and thus, the Board is unable to grant the Veteran's claim based on chronic condition presumptions.

With respect to service connection based on herbicide exposure, whether presumptive or direct, the Board notes that the record does not establish that the Veteran was exposed to herbicides.  He reported that he was stationed aboard the USS King while in the waters off the coast of Vietnam.  However, there is no evidence that he set foot on land in Vietnam, and the USS King is not on the list of ships that operated on the inland waterways during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2014).  In February 2009, the National Personnel Records Center responded that the ship was in the official waters, but not inland waterways, of the Republic of Vietnam.  Thus, herbicide exposure cannot be presumed.  Herbicide exposure is not otherwise suggested by the evidence of record.  Consequently, the Board finds that the Veteran was not exposed to herbicides and that service connection on that basis is not warranted.

With respect to direct service connection, the Veteran does not assert that he developed MS during service, and his service medical records are negative for any signs of MS during service or at separation.  Rather, the Veteran argues that a disease incurred during service is causally linked to current disability. 

It is not in dispute that the Veteran was diagnosed with infectious mononucleosis (IM) in service, nor that he has a present diagnosis of MS.  The question remaining is whether there is a causal relationship between the present disability and any disease, injury, or incident during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In support of his claim, the Veteran has submitted a substantial amount of treatise evidence suggesting a link between IM and the Epstein-Barr virus (EBV) that causes it and MS.  The published study results and related summary articles suggest that IM/EBV infection is associated with a higher risk of developing MS.  The scholarly articles in the record include several hypotheses as to the nature of this association and indicate that further study is warranted.  

In addition, in August 2011, following a review of the claims file and medical records, a VA examiner diagnosed MS and concluded that the Veteran's MS was at least as likely as not caused by the in-service IM/EBV infection.  In the rationale, the examiner quoted text from several scholarly publications, noting that studies indicated an increased risk of MS in those with IM/EBV infection.  Moreover, in its October 2015 Memorandum Decision, the Court stated that the Board clearly erred in previously determining that opinion was inadequate.  

Additionally, while the Board is mindful of the fact that a VA opinion in April 2010 and a VHA opinion from January 2014 are against the claim, as was also noted by the Court in its Memorandum Decision, the VHA opinion did not address a 2007 medical research article the Veteran submitted that indicated that "risk of multiple sclerosis may be increased soon after infectious mononucleosis and persists for at least 30 years after the infection."  (Emphasis added.)  The Court also noted that like the VHA examiner, the April 2010 VA examiner did not discuss the risk of MS that may persist for at least 30 years after having infectious mononucleosis and that while the April 2010 examiner stated that he only reviewed one medical research article that discussed infectious mononucleosis as a risk factor to MS, the August 2011 VA examiner reviewed all of the articles the Veteran had submitted.  

Therefore, as a result of the inadequacies noted above with respect to the opinions against the claim, and the relative lack of such deficiencies in the opinion in favor of the claim, especially in light of the Court's determination that the supporting opinion was not inadequate, the Board finds that the evidence of record is at least in equipoise as to whether there is a relationship between the Veteran's bout with mononucleosis in service and his development of MS in June of 1995.  The Board will therefore resolve reasonable doubt in favor of the Veteran, and find that service connection for MS is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for multiple sclerosis is granted.


REMAND

Having granted service connection for MS, the Board finds that it must defer any consideration of the remaining claim for TDIU, as the rating assigned by the RO for this newly service-connected disability will have a direct impact on the Veteran's entitlement to TDIU and is therefore intertwined with that issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board will defer any consideration of the TDIU claim until after the RO has assigned a rating for this disability and thereafter readjudicated the claim for TDIU

Accordingly, the case is REMANDED for the following action:

1.  Assign a rating and effective date for service-connected MS.

2.  Then, readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


